Title: Joseph Cranch to John Adams, 27 November 1794
From: Cranch, Joseph
To: Adams, John


          
            Sir
            West-Point 27th: Novr. 1794
          
          I will not add to my offence by troubling you with a long apology for this intrusion on your Valuable time— Suffice it to Say,—that encoraged by the Condesending manner in which you listen’d to my small affairs (interesting however to me in the extreem) I am embolden’d to beg your interest with the General in my behalf, so far as you can do it consistant with your princeples of Propriety— a word perhaps from you, thrown in apparently by accident may have great effect.— I had an intervieu with the Secretary at War, after I had the honor of seeing you— after considerable conversation on the Subject, in which he Seem’d doubtful and hesitating—about making an exchange with the person now at Springfield— as I was taking leave he Said—“you would wish an appointment”?— Certainly Sir— “and you prefer Springfield to any other Place[?”]
          On my answering in the affirmative—he Said—“you had best write and I will answer you immediately.”—
          In compliance with this enjunction, I have wrote by the Same Post which convays this.— and Confess I see not how he can get

over the matter without complying with my request; esspecially when he Sees the extracts which I have taken from letters wrote as far back as the years—: 87 &—89—wherin he Says
          “Persuaded as I am of your industry Skill and integrity, I Shall be extreamly glad to make a permanent arangement to continue you in the publick Service”.— again he Says—
          The new Government will require time before it can obtain so much Vigor as to make the necessary arangements of its arsinals in order to find constant employment for you, whenever this event Shall happen, I Shall, as far as I may be concerned, be glad to give you employment, being confident of your ability and faithfulness to Serve the Publick Permit me Sir to breathe a most fervent wish for the happiness of you and yours—and to Subscribe my Self / your greatly obligd / and most Humble Servt
          
            Joseph Cranch
          
        